Title: To James Madison from John B. C. Lucas (Abstract), 4 May 1805
From: Lucas, John B. C.
To: Madison, James


4 May 1805, Pittsburgh. “I have received through you a commission of a Judge of the territory of Louisianna, which it hath been the pleasure of the president of the U.S. to honnour me with; the smallness of the salaries attached to that office the great expense which I should incurr in taking my family to Louisianna; and More than that the desire which I have to be honnored with the particular Confidence of government, induced me to Mention to Mr. Gallatin a few days before My departure from Washington, on his intimating me the intention of the president to appoint me one of the judges of the territory of Louisianna; that should this be the Case it would be very convenient and flattering to me, to be also’ Nominated one of the Commissioners, for ascertaining & adjusting the titles and Claims to Land within the territory of Louisianna; I thought that if I was deemed to be sufficiently Skilled in Law to discharge the duties of a judge of territory, I Might be deemed so to act as Commissioner, the sole question that might have remained, would have been whether I was intitled or Not to a sufficient degree of Confidence, under other respects. This point draws too Near my sensibility to dwell upon it. I thought that the moral and political Character which I injoy with my constituents upon an experiment of more than twenty years and to which alone I am indebted for the high honnour they have conferred upon me, was Not unknown to the president and the persons with whom he Consults. Should I be so unfortunate as to be mistaken, I shall serve in Congress the time for which I am Now Elected, expecting to be able to Convince those that May entertain doubts, of my fidelity to the interests of my Country, that in this respect I am equal to any;
“Lest the publick service should suffer for want of an appointment made in due time to the office to which I have been Commissioned, I beg of you, Sir, to inform the president, that I am Much thankfull for the honnour he hath Conferred upon me; but that if he does not think proper to appoint me also’ one of the Commissioners for ascertaining and adjusting the titles and Claims to the Lands within the territory of Louisianna; he may consider me as Declining to accept the Commission of judge of the territory of upper Louisianna. I shall wait until the twenty third of this instant, if again that time I do not receive the appointment of Commissioner or the assurance of it, I shall immediately return you the Commission of judge which I have now in my Possession.”
